                                                                              United States District Court
                                                                                Southern District of Texas

                                                                                   ENTERED
                                                                                  March 05, 2019
                           UNITED STATES DISTRICT COURT
                                                                                David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                               GALVESTON DIVISION

RHONDA SUE SHORT                           §
                                           §
              Plaintiff.                   §
                                           §
VS.                                        §     CIVIL ACTION NO. 3:18–CV–00133
                                           §
NANCY A. BERRYHILL, ACTING                 §
COMMISSIONER OF THE SOCIAL                 §
SECURITY ADMINISTRATION                    §
                                           §
              Defendant.                   §


                   ORDER ADOPTING MAGISTRATE JUDGE’S
                   MEMORANDUM AND RECOMMENDATION

       Pending before the Court are Plaintiff’s Objections to Memorandum and

Recommendation (“Objections”). Dkt. 21. On July 9, 2018, this case was referred to

United States Magistrate Judge Andrew M. Edison. Dkt. 6. On February 14, 2019,

Judge Edison filed a Memorandum and Recommendation (Dkt. 20) recommending that

Plaintiff’s Motion for Summary Judgment (Dkt. 16) be DENIED; Defendant’s Motion

for Summary Judgment and Response to Plaintiff’s Motion for Summary Judgment (Dkt.

18) be GRANTED; and the decision of the Commissioner be AFFIRMED.

       On February 26, 2019, Claimant Rhonda Sue Short filed her Objections. In

accordance with 28 U.S.C. § 636(b)(1)(C), this Court is required to “make a de novo

determination of those portions of the [magistrate judge’s] report or specified proposed

findings or recommendations to which objection [has been] made.” After conducting this

de novo review, the Court may “accept, reject, or modify, in whole or in part, the findings
or recommendations made by the magistrate judge.”     Id.; see also FED. R. CIV. P.

72(b)(3).

      The Court has carefully considered the Objections; the Memorandum and

Recommendation; the pleadings; and the summary judgment record.         The Court

ACCEPTS Judge Edison’s Memorandum and Recommendation and ADOPTS it as the

opinion of the Court. It is therefore ORDERED that:

      (1)    Judge Edison’s Memorandum and Recommendation (Dkt. 20) is
             APPROVED AND ADOPTED in its entirety as the holding of the Court;

      (2)    Plaintiff’s Motion for Summary Judgment (Dkt. 16) is DENIED;

      (3)    Defendant’s Motion for Summary Judgment and Response to Plaintiff’s
             Motion for Summary Judgment (Dkt. 18) is GRANTED; and

      (4)    The decision of the Commissioner is AFFIRMED.

      It is so ORDERED.

      SIGNED at Galveston, Texas, this 5th day of March, 2019.


                                          ___________________________________
                                          George C. Hanks Jr.
                                          United States District Judge




                                          2
